                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

KATHERINE BROCKIE,                                          No. 3:19-cv-00101-SB

                      Plaintiff,

               v.

SPENCER GIFTS, LLC,                                         ORDER

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings & Recommendation (#13) on July 23,

2019, in which she recommends the Court grant Defendant's motion to compel arbitration and

dismiss this case without prejudice. Plaintiff has timely filed objections to the Findings &

Recommendation. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de novo determination of that portion of the



1 - ORDER
Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Plaintiff's objections and conclude there is no basis to modify

the Findings & Recommendation. I have also reviewed the pertinent portions of the record de

novo and find no other errors in the Magistrate Judge's Findings & Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman's Findings & Recommendation [13],

and therefore, Defendant's motion to compel arbitration [5] is granted and this case is dismissed

without prejudice.

                              DATED this                        day of                     , 2019.




                                                     MARCO A. HERNANDEZ
                                                     United States District Judge




2 - ORDER
